                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

JAMES F. GRIFFITH,                                    )
                                                      )
         Plaintiff,                                   )
                                                      )
                  v.                                  )        Case No. 1:17-cv-00194-TWP-MJD
                                                      )
F. BRANNICK, C/O,                                     )
D. HASKINS,                                           )
YARBER, Lt.,                                          )
DEVINE, Sgt.,                                         )
E. DRADA, Sgt.,                                       )
N. LYDAY, Sgt.,                                       )
and PHILLIPS, Sgt., 1                                 )
                                                      )
         Defendants.                                  )

           ORDER GRANTING IN PART DEFENDANTS’ MOTION IN LIMINE,
               OBJECTION TO PLAINTIFF’S PROPOSED VOIR DIRE,
             AND DENYING OBJECTION TO PLAINTIFF’S EXHIBIT LIST

         This matter is before the Court on the Defendants’ Motion in Limine, (Dkt. 175),

Defendants’ Objection to Plaintiff’s Proposed Voir Dire (Dkt. 187), and Defendants’ Objection to

Plaintiff’s Exhibit List, (Dkt. 188). This case is scheduled for a trial by jury to begin on March 2,

2020. In anticipation of trial, the Defendants have moved the Court to rule on various evidentiary

issues. For the following reasons, Defendants’ January 22, 2020, Motion in Limine, (Dkt. 175), is

granted in part and denied in part and some objections are overruled while some are sustained.

1.       Motion in Limine

         “[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine.” Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purposes. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400


1
  The docket in this case reflects the names of defendants as filed in the Complaint. Following discovery, the proper
names of the defendants has likely been determined. By no later than February 14, 2020, recruited counsel is requested
to file a Motion to correct the docket so that it reflects the correct names of the Defendants.
(N.D. Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be

deferred until trial so questions of foundation, relevancy, and prejudice may be resolved in context.

Id. at 1400-01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401. Under this legal

standard, the Court grants or denies the Defendants’ Motion as follows.

       a.      The motion in limine regarding evidence or reference to employee disciplinary

actions of the Defendants, or any current or former employee of the Indiana Department of

Correction (“IDOC”), is granted. This testimony shall not be made before the jury. (Fed. R. Evid.

404(b).)

       b.      The motion in limine regarding evidence or reference to the Plaintiff’s claims in

this action that were dismissed at screening is granted. This ruling does not prevent the parties

from presenting testimony or evidence of the events giving rise to this action, including the

Plaintiff’s fear of being moved to a different housing assignment. (Fed. R. Evid. 401, 403.)

       c.      The motion in limine regarding evidence of other lawsuits and claims involving the

Defendants, the IDOC, or the State Indiana, is denied. In some situations, this evidence could be

relevant to the issues at trial. This determination is fact-specific, and the Court has insufficient

information at this time to assess the admissibility of such evidence. Therefore the Defendants’

motion in limine as to other lawsuits and claims is denied. However, timely objections made at

trial will be evaluated in context of the evidence presented at trial and could be excluded if

warranted.

       d.      The motion in limine to exclude evidence of IDOC policies and procedures is

denied, because just as in the foregoing discussion of lawsuits and claims, this evidence might in

some circumstances be relevant. However, if such evidence is admissible, a limiting instruction
                                                  2
may be necessary to advise the jury that a violation of IDOC policies and procedures does not, by

itself, allow liability under 42 U.S.C. § 1983. See Robbins v. Pollard, 734 F. App’x 366, 368 (7th

Cir. 2018); Mays v. Springborn, 575 F.3d 643, 650 (7th Cir. 2009) (per curiam) (citing Whitman

v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004).)

        e.      The motion in limine regarding evidence of settlement offers or negotiations is

granted, and this evidence shall not be mentioned in front of the jury by any party. (Fed. R. Evid.

408.)

        f.      The motion in limine regarding evidence that any or all Defendants could be

indemnified is granted and shall not be mentioned by any party.

        g.      The motion in limine to exclude any mention that the Defendants’ attorneys are

employed by the State of Indiana is denied. This inquiry is relevant during jury selection to ensure

a panel of fair and impartial jurors is selected.

        h.      The motion in limine regarding asking the jurors to put themselves into the position

(or shoes) of the Defendants is granted. However, this subject is also very fact-specific and some

general argument to this point could be admissible. Counsel should make timely objections at trial

to any such argument that appears improper.

        i.      The Defendants’ motion to exclude any suggestion that the Defendants or their

employers were responsible for the spoliation of evidence, specifically video surveillance

recordings, is granted insofar as no suggestion shall be made before the jury that this evidence

was disposed of intentionally or in bad faith. However, the Court has previously found that the

Defendants had a duty to preserve the video evidence. (See Dkt. 133, p. 13) (citing Trask-Morton

v. Motel 6 Operating L.P., 534 F.3d 681, 681-82 (7th Cir. 2008)). The Magistrate Judge found

that the Plaintiff did not show that the spoliation of the video evidence was in bad faith. (Dkt. 133,

p. 14.) The Court will, however, allow evidence that video evidence of a portion of the incident
                                                    3
existed, that the Defendants had a duty to preserve it, but they did not. No adverse-inference

instruction will be given, see Lewis v. McLean, 941 F.3d 886, 892 (7th Cir. 2019) (holding that a

showing of bad faith is required for an adverse-inference instruction), and the parties shall not

argue for or against liability on the basis of spoliation of evidence.

       j.        The Court agrees with the Plaintiff that his transfer to other housing was not a

subsequent remedial measure. The Defendants’ motion in limine on this topic is denied.

       Rulings on motions in limine are not final appealable orders. If a party believes that

evidence preliminarily deemed inadmissible or inadmissible should be challenged, counsel may

request a hearing outside the presence of the jury for a determination on that challenge.

2.     Objection to Proposed Voir Dire Questions

       The Defendants’ objection to the Plaintiff’s proposed voir dire questions concerning

whether a prospective juror believes a prisoner has a right to be safe from violence, other prisoners,

and correctional officers, (Dkt. 187), is overruled. The objection is sustained as to questioning

about negligence or carelessness because that is not the standard employed in a case under 42

U.S.C. § 1983.

3.     Objection to Plaintiff’s Exhibit Lists

       The Defendants object to only three exhibits listed on the Plaintiff’s final exhibit list. (See

Dkt. 190 at 2, ¶¶ 19-21.) Those three exhibits are IDOC policies on the use of force continuum

scale, the use of physical force, and the use of restraint equipment with adult offenders,

respectively. The Defendants correctly argue that violations of state policies cannot give rise to §

1983 claims. (Dkt. 188.) However, in conformance with the Court’s ruling on the motion in limine

concerning these policies, the objection is overruled. See Section 1(d), supra. The Court will

make an admissibility ruling on these exhibits at the time the Plaintiff wishes to present evidence

concerning them, in light of all of the other evidence admitted at trial.
                                                  4
                                         CONCLUSION

       For the reasons set forth above, Defendants’ Motion in Limine (Dkt. [175]) is GRANTED

in part and DENIED in part. Regarding evidence or reference to employee disciplinary actions

of the Defendants, or any current or former employee of the IDOC, the motion is granted.

Regarding evidence or reference to the Plaintiff’s claims in this action that were dismissed at

screening the motion is granted. The motion is denied regarding evidence of other lawsuits and

claims involving the Defendants, the IDOC, or the State Indiana. The motion to exclude evidence

of IDOC policies and procedures is denied. The motion regarding evidence of settlement offers

or negotiations is granted. The motion regarding evidence that any or all Defendants could be

indemnified is granted. The motion to exclude any mention that the Defendants’ attorneys are

employed by the State of Indiana is denied. The motion regarding asking the jurors to put

themselves into the position of the Defendants is granted. The motion to exclude any suggestion

that the Defendants or their employers were responsible for the spoliation of evidence is granted

insofar as no suggestion shall be made before the jury that this evidence was disposed of

intentionally or in bad faith. And, finally, the Court agrees with the Plaintiff that his transfer to

other housing was not a subsequent remedial measure. The Defendants’ motion in limine on this

topic is denied.

       Defendants’ Objection to Plaintiff’s Proposed Voir Dire Questions (Dkt. [187]) is

OVERRULED as to questions concerning whether a prospective juror believes a prisoner has a

right to be safe from violence, other prisoners, and correctional officers and SUSTAINED as to

questioning about negligence or carelessness.

       Defendants’ Objection to Plaintiff’s Exhibit List (Dkt. [188]) is OVERRULED.
                                                 5
       SO ORDERED.

Date: 2/5/2020


DISTRIBUTION:

James F. Griffith, #117892
New Castle Correctional Facility - Inmate Mail/Parcels
1000 Van Nuys Road
New Castle, Indiana 47362

Bryan Findley
Indiana Attorney General
bryan.findley@atg.in.gov

Joshua Robert Lowry
Indiana Attorney General
joshua.lowry@atg.in.gov

Tracy Nicole Betz
Taft Stettinius & Hollister LLP (Indianapolis)
tbetz@taftlaw.com

Tristan Carl Fretwell
Taft Stettinius & Hollister LLP
tfretwell@taftlaw.com




                                                 6
